AFFIRM; and Opinion Filed August 29, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01025-CR
                                       No. 05-18-01026-CR
                                       No. 05-18-01027-CR

                          PHILLIP BRUCE CROCKETT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F-1676525-U, F-1676526-U, F-1676527-U

                             MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Molberg

       Phillip Bruce Crockett appeals the trial court’s judgments—after granting him a new trial—

revoking his community supervision, adjudicating him guilty of three counts of aggravated robbery

under three different cause numbers, and sentencing him in each of the three judgments to a fifteen-

year prison term, to run concurrently. On appeal, Crockett argues his sentence under all three

cause numbers should be ten years pursuant to a plea bargain and adjudication reached before the

trial court granted Crockett’s motion for new trial.

       We affirm the trial court’s judgments.
                                                 BACKGROUND

           Crockett was charged with three counts of aggravated robbery in three indictments in trial

court cause numbers F-1676525-U, F-1676526-U, and F-1676527-U. Each indictment included

an enhancement paragraph alleging Crockett was previously convicted of a felony. In exchange

for Crockett’s guilty plea in all three cases, the State agreed to strike the enhancement paragraph

in each indictment. The trial court admonished Crockett that because the State struck the

enhancement paragraphs, the punishment range was five to ninety-nine years or life imprisonment.

Following the State’s recommendation, on October 3, 2017, the trial court found Crockett guilty

as charged, found that a deadly weapon was used or exhibited during the commission of the crime

in each case, and sentenced Crockett to ten years’ imprisonment in each case, to run concurrently.

           At a hearing on October 24, 2017,1 an attorney for the State told the trial court that at the

time the trial court admonished Crockett and accepted Crockett’s guilty pleas on October 3, the

State was in possession of potential exculpatory “Brady”2 material that had not been conveyed to

Crockett.3 The trial court informed Crockett that, now having been provided the Brady material,

Crockett could file a motion for new trial if he wanted to and it was “pretty certain” the motion

would be granted. The State said it would not object.

           On November 2, 2017, Crockett filed an unopposed motion for new trial in each of the

three cases. Each motion asserted that Crockett was entitled to a new trial “for the good and

sufficient reason that the verdict is contrary to the law and the evidence.” Crockett did not set

forth the Brady violation or any other specific ground in his motions for new trial. The trial court

granted the motions on the same day. At a hearing on June 4, 2018, before Crockett entered his



    1
      The first page of the hearing transcript states the date of the hearing was August 21, 2017. However, the
transcript otherwise twice states—and Crockett and the State agree— the date of the hearing was October 24, 2017.
    2
        Brady v. Maryland, 373 U.S. 83, 86–87 (1963).
    3
        The State indicated it came into possession of the potential Brady material on September 25, 2017.
                                                          –2–
pleas to the charges and to the enhancement paragraphs in each of the three cases, the trial court

admonished him:

           You are charged by indictment [in] each of these cases with a first-degree
           felony offense of aggravated robbery. There is an enhancement paragraph
           contained in each of these indictments, and so the range of punishment
           allowed by the law for these cases is anywhere between 15 years up to 99
           years or life in prison.

Crockett told the trial court he understood the offenses he was charged with and the range of

punishment he faced. With the benefit of a second plea bargain, Crockett pleaded guilty to the

charges and he pleaded true to the enhancement paragraphs in all three cases. The trial court

accepted Crockett’s “guilty” and “true” pleas, found the evidence sufficient to prove Crockett’s

guilt beyond a reasonable doubt as to each of the offenses, and made an affirmative deadly

weapons finding. In accordance with the plea bargain, the trial court deferred its adjudication of

guilt and placed Crockett on community supervision for ten years.

       On June 15, 2018, the State filed a motion to revoke Crockett’s community supervision in

each of the three cases based on alleged violations of the trial court’s community supervision order.

In a hearing conducted on August 1, 2018, Crockett pleaded true to the alleged violations. The

trial court found true the allegations that Crockett violated terms of his community supervision,

revoked community supervision, adjudicated Crockett guilty, and assessed punishment at fifteen

years’ imprisonment in each case, to run concurrently. The trial court stated Crockett would

receive credit for time served. After sentencing, Crockett did not object to the sentences, and he

did not file a motion for new trial in any of the three cases.

                                            ANALYSIS

       On appeal, Crockett contends the trial court did not have “authority” to rule on his motion

for new trial, or erred in granting his new trial request, because the motion did not state it was

based on the State’s failure to convey exculpatory information to him, or set forth any other


                                                 –3–
specific basis. In other words, Crockett contends the granting of a new trial based on a motion that

lacked specificity is of no effect. Thus, Crockett argues, the original adjudication of October 2017

is controlling and the subsequent actions of the trial court (including Crockett’s placement on

deferred adjudication and the revocation of his community supervision) were void and the trial

court was without jurisdiction. Even if there was error in the trial court’s action, the invited error

doctrine precludes Crockett’s complaint.

       The invited error doctrine applies to situations where a party requests the trial court to take

an action (here, granting a motion for new trial), then complains of that action on appeal. See

Druery v. State, 225 S.W.3d 491, 505–06 (Tex. Crim. App. 2007) (“if a party affirmatively seeks

action by the trial court, that party cannot later contend that the action was error”) (quoting

Prystash v. State, 3 S.W.3d 522, 531 (Tex. Crim. App. 1999)); Tittizer v. Union Gas Corp., 171
S.W.3d 857, 862 (Tex. 2005) (“party cannot complain on appeal that the trial court took a specific

action that the complaining party requested”). Crockett timely filed a motion for new trial on

November 2, 2017, which the trial court granted on the same day. Because Crockett induced the

action he now complains of by filing a motion for new trial, he is estopped from asserting the trial

court’s action in ruling favorably on his motion was error. Druery, 225 S.W.3d at 505–06.

       Once a sentence has been imposed, a defendant may return to his pre-sentencing status by

filing a motion for new trial. Crockett’s first sentence of ten years’ imprisonment was imposed in

open court on October 3, 2017. Crockett had thirty days—until November 2, 1017—to timely file

a motion for new trial. TEX. R. APP. P. 21.4(a) (“The defendant may file a motion for new trial

before, but no later than 30 days after, the date when the trial court imposes or suspends sentence

in open court.”). Crockett timely filed a motion for new trial on November 2, 2017. Crockett then

was required to “present” his motion for new trial to the trial court within ten days of filing it, TEX.

R. APP. P. 21.6, and the trial court was required to rule on the motion by written order within

                                                  –4–
seventy-five days after imposing the sentence, TEX. R. APP. P. 21.8(a). In this case, the trial court

granted Crockett’s motion by written order on the same day the motion was filed, satisfying both

requirements. State v. Moore, 225 S.W.3d 556, 568–69 (Tex. Crim. App. 2007). Put another way,

the trial court never lost jurisdiction of the cases.

        Thus, Crockett’s second argument, that the trial court’s August 1, 2018 order revoking

community supervision “was void because it violated [his] double jeopardy protections against

successive prosecutions,” is unavailing. When the trial court granted Crockett’s motion for new

trial, the three cases—and Crockett—were restored to the position they were in prior to Crockett’s

October 3, 2017 guilty pleas. TEX. R. APP. P. 21.9. On his motion, Crockett received a new trial

after the trial court had set aside the prior adjudication of guilt, and he was not exposed to double

jeopardy. Ex parte Leachman, 554 S.W.3d 730, 739–40 (Tex. App.—Houston [1st Dist.] 2018,

pet. ref’d) (“[w]hen a motion for new trial was granted at the defendant’s request, and the basis

was other than insufficient evidence, double jeopardy considerations do not bar a new trial”)

(quoting Ex parte Queen, 833 S.W.2d 207, 208 (Tex. App.—Houston [1st Dist.] 1992), aff’d, 877
S.W.2d 752 (Tex. Crim. App. 1994), cert denied, 513 U.S.1115 (1995)).

        In his third argument, Crockett argues he should get credit for days he was “erroneously

released” from incarceration. Crockett, however, does not explain how he was “erroneously

released” or how the erroneous release doctrine applies to his cases. Crockett therefore waived

this argument due to inadequate briefing. See Cardenas v. State, 30 S.W.3d 384, 393 (Tex. Crim.

App. 2000).




                                                  –5–
       We resolve all of Crockett’s issues against him and we affirm the trial court’s judgments

in trial court cause numbers F-1676525-U, F-1676526-U, and F-1676527-U.




                                                /Ken Molberg/
                                                KEN MOLBERG
                                                JUSTICE


Do Not Publish
TEX. R. APP. P. 47

181025F.U05




                                             –6–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PHILLIP BRUCE CROCKETT, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01025-CR        V.                      Trial Court Cause No. F-1676525-U.
                                                   Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 29th day of August, 2019.




                                             –7–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PHILLIP BRUCE CROCKETT, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01026-CR        V.                      Trial Court Cause No. F-1676526-U.
                                                   Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 29th day of August, 2019.




                                             –8–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PHILLIP BRUCE CROCKETT, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01027-CR        V.                      Trial Court Cause No. F-1676527-U.
                                                   Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 29th day of August, 2019.




                                             –9–